 1                                                     The Honorable Timothy W. Dore
                                                       Chapter 7
 2                                                     Hearing Location: United States Bankruptcy
 3                                                     Court, Courtroom 8106, 700 Stewart St., 8th
                                                       Floor, Seattle, WA 98101
 4                                                     Hearing Date: April 10, 2020
                                                       Hearing Time: 9:30 a.m.
 5                                                     Response Date: April 3, 2020
 6
 7
 8                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
     In re:                                            Case No.: 20-10323-TWD
10
11   Philip P Burnell                                  Chapter    7

12            Debtor                                   MOTION FOR RELIEF FROM STAY AND
                                                       MEMORANDUM IN SUPPORT THEREOF
13
14
              COMES NOW, MidFirst Bank (“Creditor”) and moves the Court pursuant to 11 USC
15
     §362(d) for an Order Terminating the Automatic Stay, allowing Creditor to proceed with any and
16
17   all contractual and statutory remedies incident to the interest held by virtue of the note and deed
18   of trust described below and attached as exhibits to this motion and memorandum.
19
20       I. RELEVANT FACTS

21
              A. The Property
22
              On or about June 26, 2009, Philip Burnell executed a note in favor of William Raveis
23
24   Mortgage, LLC in the original principal amount of $128,627.00 (“Note”). The debt described by

25   the Note is secured by a mortgage (“Deed of Trust”) properly recorded and creating a lien
26
     against property commonly described as 3699 Broadbridge Ave Unit 107, Stratford, CT 06614
27
     (the “Property”).
28
29

     Motion for Relief - 1                                                   McCarthy & Holthus, LLP
     MH# WA-20-160601                                                        108 1st Avenue South, Ste. 300
                                                                             Seattle, WA 98104
                                                                             (206) 596-4856
      Case 20-10323-TWD          Doc 14     Filed 03/16/20     Ent. 03/16/20 16:18:05         Pg. 1 of 5
 1            Creditor is the holder of the Note and thus has standing to enforce the Note pursuant to
 2   RCW §62A.3-301. The Deed of Trust was pledged as incident to the Note and thus, as the
 3
     holder of the Note, Creditor also has the right to enforce the Deed of Trust that follows the note.
 4
              Subsequent to the execution of the Note and Deed of Trust, Debtors have filed for
 5
 6   protection under Chapter 7 of Title 11 of the United States Code.

 7            Upon information and belief, no foreclosure sale is pending as of the date of this motion.
 8
              B. The Debt
 9
              As of February 12, 2020, Debtor is due for the May 1, 2019 payment. The approximate
10
11   amount owed under the terms of the Note is $108,180.76. This is an approximation of the lien,

12   including principal balance plus accrued interest, late charges, escrow shortages and other fees
13
     and costs, as allowed under the terms of the Deed of Trust. This estimate is accurate as of the
14
     date provided to counsel for the Creditor and is intended only for the purposes of this motion.
15
16   This amount cannot be relied upon for any other purposes, including payoff of the secured debt.

17   A complete, date specific and itemized payoff figure may be obtained from Movant upon written
18   request to counsel for Creditor.
19
20
              C. The Value of the Property
21
22            The value of the Property as represented in Debtor’s sworn schedules is $60,611.00.
23
         II. ARGUMENT AND AUTHORITY
24
         A. Standing
25
         To prosecute a motion for relief from the automatic stay as to enforcement of a note and
26
     deed, a movant must establish that it has an interest in the note, either as a holder, or as a party
27
     entitled to enforce the note. See In re Veal, 450 B.R. 897 (9th Cir. BAP 2011). In the case at bar,
28
29

     Motion for Relief - 2                                                    McCarthy & Holthus, LLP
     MH# WA-20-160601                                                         108 1st Avenue South, Ste. 300
                                                                              Seattle, WA 98104
                                                                              (206) 596-4856
      Case 20-10323-TWD           Doc 14     Filed 03/16/20     Ent. 03/16/20 16:18:05         Pg. 2 of 5
 1   the declaration and exhibits supporting the motion establish that Creditor is the holder of the
 2   Note and thus has standing to prosecute the present motion.
 3
 4       B. Basis for Relief from Stay
 5       Under 11 U.S.C. 362(d)(2), on request of a party in interest, the court shall grant relief from
 6   stay if there is no equity in the property and the property is not necessary for an effective
 7   reorganization. In the case at bar, after consideration of all liens against the Property including
 8   the secured lien of Creditor, the Debtor’s claimed exemptions against the Property, and the costs
 9   of liquidation that would be associated with any sale of the Property, there is no equity for the
10   estate. Because the Debtor has filed for protection under the liquidation provisions of Chapter 7,
11   there is no reorganization and thus the Property cannot be argued as necessary for an effective
12   reorganization.
13       Under 11 U.S. C. 362(d)(1), on request of a party in interest, the court shall grant relief from
14   the stay for cause, including the lack of adequate protection of an interest in such property.
15   Adequate protection is lacking where there is an insufficient equity cushion in the subject
16   property. In re Mellor, 734 F.2d 1396 (9th Cir. 1984). In the case at bar, considering the value of
17   the Property against the amount owed to Creditor, there is no equity cushion and thus Creditor
18   lacks adequate protection and the stay should be terminated.
19
20       III. RELIEF REQUESTED
21       For the reasons stated above, Creditor requests:
22
              1.        An Order Terminating the Automatic Stay.
23
24
25
26
27
28
29

     Motion for Relief - 3                                                    McCarthy & Holthus, LLP
     MH# WA-20-160601                                                         108 1st Avenue South, Ste. 300
                                                                              Seattle, WA 98104
                                                                              (206) 596-4856
      Case 20-10323-TWD             Doc 14   Filed 03/16/20    Ent. 03/16/20 16:18:05          Pg. 3 of 5
 1            2.        Alternatively, for an Order requiring adequate protection of Movant's interest in
 2                      the Property.

 3            3.        For such other relief as the Court deems proper.

 4
 5   Dated: March 16, 2020                           McCarthy & Holthus, LLP
 6
 7                                                   /s/ Lance E. Olsen
                                                     Lance E. Olsen, Esq. WSBA #25130
 8
                                                     Michael S. Scott, Esq. WSBA #28501
 9                                                   Attorney for Movant
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

     Motion for Relief - 4                                                     McCarthy & Holthus, LLP
     MH# WA-20-160601                                                          108 1st Avenue South, Ste. 300
                                                                               Seattle, WA 98104
                                                                               (206) 596-4856
      Case 20-10323-TWD                 Doc 14   Filed 03/16/20   Ent. 03/16/20 16:18:05        Pg. 4 of 5
 1
 2                                           CERTIFICATE OF SERVICE

 3           On 3/16/2020, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
     AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
 4   SUPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
     THE MOTION AND DECLARATION on the following individuals by electronic means through the Court’s ECF
 5   program:

 6             TRUSTEE                             DEBTOR(S) COUNSEL
               Nancy L James                       Rochelle Shuffield
 7             njames@epitrustee.com               Rochelle@shuffieldlaw.com

 8
 9
10            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
11
                                                                              /s/ Raquel Rivera
12                                                                            Raquel Rivera
13
             On 3/16/2020, I served the foregoing NOTICE OF MOTION FOR RELIEF FROM THE
14   AUTOMATIC STAY; MOTION FOR RELIEF FROM AUTOMATIC STAY; DECLARATION IN
     SUPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY AND ALL EXHIBITS SUPORTING
15   THE MOTION AND DECLARATION on the following individuals by depositing true copies thereof in the
     United States mail, enclosed in a sealed envelope, with postage paid, addressed as follows:
16
               DEBTOR
17             Philip P Burnell, 17505 110th Lane Se, Renton, WA 98055

18
19            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
20
                                                                              /s/ Hue Banh
21                                                                            Hue Banh

22
23
24
25
26
27
28
29
     Certificate of Service - 5                                                        McCarthy & Holthus, LLP
     MH#WA-20-160601                                                                   108 1st Avenue South, Ste. 300
                                                                                       Seattle, WA 98104
                                                                                       (206) 596-4856
       Case 20-10323-TWD               Doc 14    Filed 03/16/20          Ent. 03/16/20 16:18:05         Pg. 5 of 5
